Mercure, J. (dissenting).
Because it is our view that the majority’s resolution of the issues presented on the appeal is contrary to the express agreement of the parties, as stated in their stipulation of settlement, we are constrained to dissent.
Initially, we find no basis for the majority’s determination to increase the balance of the First Albany Corporation account by the amount of checks which had been issued prior to the parties’ August 30, 1990 stipulation but which had not yet "cleared”. The fact that defendant could have stopped pay*858ment on the checks is irrelevant to the primary issue for our consideration, the intent of the parties as expressed in the agreement (see, Teitelbaum Holdings v Gold, 48 NY2d 51, 56; Northrup Contr. v Village of Bergen, 129 AD2d 1002, 1003). The agreement, of course, makes no distinction between paid and unpaid checks; it makes no mention of checks at all. Rather, after stating his understanding that the cash and bonds in the account totaled $875,000, plaintiffs attorney recited that "[plaintiff] is to receive cash and bonds equal to 50 percent of the value of the said amount of the $875,000.00”. Later, he stated that "[i]f there is disagreement as to methodology of division of the $875,000.00, then the attorneys will try to work it out”. In our view, this language evidences plaintiffs clear intention to accept $437,500 as her distributive share of the account, the sum which defendant is willing to pay. The majority’s contrary determination is based in large measure upon the language of the judgment of divorce and not the parties’ own stipulation. Clearly, in determining the intent of the parties, the latter controls.
The question of defendant’s entitlement to reimbursement for his payment of $45,000 in counsel fees is, admittedly, more problematic. It is our view, however, that defendant forfeited his right to the credit provided for in the pendente lite order by entering into the stipulation of settlement, by its very terms "in full and final settlement of all the issues in this case”, agreeing to the precise manner of distribution of the parties’ marital assets and permitting the entry of judgment thereon without specific reservation of his right to reimbursement (see, Metz v Metz, 175 AD2d 938, 939). This view is supported by the transitory nature of a pendente lite award, generally of no effect once a final judgment has been entered (see, Flynn v Flynn, 128 AD2d 583, 584; Scheinkman, 1988 Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law C237:3 [1992 Pocket Part], at 173), and the fact that a settlement agreement by its very nature " 'terminates all of the claims of the parties heretofore made in the action’ ” (Skogsberg Constr. Co. v Hawthorne Indus. Park, 94 AD2d 766, 767). Here, the stipulation of settlement and final judgment of divorce make absolutely no mention of the contested issue of counsel fees, leading, we believe, to the unmistakable conclusion that the parties intended to release claims in that regard. This is particularly so in view of the stipulation’s specific mutual waiver of "all her [or his] rights to any other assets” and the provision of the judgment that "each party waives the rights to all other *859properties of the other party, both real and personal”. In view of the fact that the stipulation recognized the outstanding award of temporary maintenance and made specific provision for its continuation to the time of judgment, it cannot be seriously argued that the parties simply overlooked the $45,000 counsel fee award.
For the foregoing reasons, we would grant plaintiffs application to the extent of awarding judgment against defendant in the amount of $45,000, together with interest on any unpaid portion of the distributive award from October 27, 1990.